DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings border on illegible. It is very difficult to ascertain any details from the drawings. The structures that make up applicant’s invention are not clearly shown. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because several reference characters have been used to designate parts which appear to be entirely different (ex 33, 44).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Election/Restrictions
Applicant's election with traverse of species f and m in the reply filed on 11/12/2021 is acknowledged. The traversal is on the ground(s) that “According to the present specification paragraph[0039]--there is no intent to limit embodiments to the particular form disclosed, but on the contrary, embodiments are to cover all modifications, equivalents, and alternatives falling within the scope of the present disclosure.”  This is not found persuasive because applicant’s intentionality does not constitute an argument against restriction or election. Applicant has shown numerous separate embodiments that pose a serious search burden because of the different features. NOTE:  Applicant has attempted to elect two species, arguing that species f shows species m as a part. This is not persuasive and the office will examine species f, figure 8, as it is shown as a complete assembly. Species m is directed to a bicycle and species f is directed towards a leg exerciser that does not resemble, nor is disclosed as a bicycle. While applicant shows some detail of parts in figures 16-21 (part of species m), it is unclear if these structures are present in species f. Applicant appears to use the same reference number to illustrate different parts in the figures, which is improper as discussed above in the drawing objections. If it can be determined that figures 16-21 (or a portion of these figures) are generic to species f, the Office will consider those figures and the associated features/claims.  While applicant has stated claims 1-7 read on the elected embodiment, independent claim 1 is directed to a device having a rotation axis perpendicular to the ground, which is not shown in species f (FIG 8). Independent Claim 6 is directed to a bicycle, which is not shown in species f (FIG 8). Claim 4 is missing and claim 7 has been cancelled. Applicant has not addressed claims 8-10. Only independent claim 5 appears to be directed species f. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 6, and 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. See issues in bold below. 

Claim 5: An exercise device for exercising leg and hips comprising: a frame; an arm connector connected to the frame; an arm pivotably connected to the arm connector; a pad pivotably connected to an end of the arm and configured to contact the user's ankle or sole during use; wherein the exercise device is configured to allow the user to sit on the seat (lacks antecedent basis; should read “a seat” to form proper antecedent basis), place the user's leg on the leg pad (indefinite; unclear if this is the same as the pad claimed previously or a separate element), and move the leg of the user backward from an exercise starting position where the leg is pulled toward the user's chest such that the user's leg moves during exercises and the user flexes the hip while exercising (it is unclear if this is describing the starting position or the exercise motion; further, it is unclear how a user could move a leg backwards if the starting position requires the user’s leg to be pulled towards the user’s chest); an arm angle adjustment assembly configured to adjust an open angle between the user's legs (it is unclear how the arm angle adjustment assembly adjusts an angle between the user’s legs when the claimed structures interact with only one leg; clarification is required).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garner (US 2006/0148625).

Garner teaches regarding claim 5: An exercise device for exercising leg and hips comprising: a frame (16); an arm connector connected to the frame (22); an arm pivotably connected to the arm connector (arm 14); a pad (28) pivotably connected to an end of the arm (via 32) and configured to contact the user's ankle or sole during use (See FIGs 2A,B); wherein the exercise device is configured to allow the user to sit on the seat (seat 42, FIGs 2A,B), place the user's leg on the leg pad (understood as the same as the above pad that receives a sole/ankle of the leg), and move the leg of the user backward from an exercise starting position where the leg is pulled toward the user's chest such that the user's leg moves during exercises and the user flexes the hip while exercising (when exercising back and forth between the positions shown in FIGs 2A,B); an arm angle adjustment assembly configured to adjust an open angle between the user's legs (by adjusting one 28 relative to the other 28 via the slot for pivot 36 as seen in FIG 1 would permit individual leg angle adjustment as best understood and in as much as applicant has shown the same).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784